Citation Nr: 0524564	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  99-14 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for old medial collateral 
ligament instability with retained metal staples and bursitis 
over the staples of the right knee, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to May 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In December 2000, a hearing was held before the undersigned 
Veterans Law Judge at the Columbia RO.
 
The Board remanded this matter in April 2001, and again in 
July 2003.  It has now been returned to the Board for 
disposition.  


FINDING OF FACT

The veteran's right knee disability is not productive of more 
than slight recurrent subluxation or instability.  X-rays 
have confirmed arthritis of the right knee which is 
manifested by subjective complaints of pain and a range of 
motion from 0 degrees to 130 degrees.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for old 
medial collateral ligament instability with retained metal 
staples and bursitis over the staples of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.71a; Part 4, Diagnostic Codes 5003, 
5010, 5257, 5258, 5260, 5261 (2004).

2.  The criteria for a separate 10 percent rating for 
arthritis of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; 
Part 4, Diagnostic Code 5010-5003.  (2004)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: VA 
treatment records; VA examination reports; and the veteran's 
assertions, including testimony provided at a December 2000 
Board hearing.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the appellant or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.

				     I.  Increased Rating 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2003); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Under 38 C.F.R. § 4.20, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  

The normal range of knee flexion and extension is zero 
degrees to 140 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2004).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2004).

The medical evidence of record includes a VA examination 
report dated in April 1999, which noted that the veteran 
complained that the pain in his knees was constant and that 
activity made it worse and rest helped.  He stated that he 
took pain medication, but could not remember what the 
medication was.  Upon physical examination, the examiner 
reported that the veteran had active range of motion of both 
knees, which was within normal limits.  Sensation was intact 
to pinprick and light touch over the dermatomes of the knees.  
His muscle strength was 5/5 in both knees and deep tendon 
reflexes were present and equal.  The patella apprehension 
test was positive on the right and negative on the left.  
There was mild pain on palpation over the lateral compartment 
of the right knee, but there was no edema or erythema of the 
knees.  There was no crepitus on range of motion of the knees 
and the Apley grinding test was negative bilaterally.  Muscle 
strength of the quadriceps and hamstrings was 5/5 and deep 
tendon reflexes were present and equal.  The examiner 
reported his gait to be completely nonantalgic without the 
use of any assistive device and there was no limp.  The 
examiner reported no other focal deficits.  The examiner 
reviewed X-rays taken in January 1999 and remarked that they 
showed mild chondrocalcinosis of the right knee, but no other 
significant pathology.  He concluded that the veteran had 
pain in both knees with the only focal findings being a 
positive patella apprehension test on the right knee and some 
pain on palpation over the lateral compartments of the right 
knee.  He noted that there were no other significant focal 
neuromuscular or functional deficits in the examination.    

The veteran underwent another VA examination in November 
2002.  It was noted that the examiner reviewed the claims 
folder extensively prior to examining the veteran.  It was 
noted that the veteran complained of constant pain in his 
right knee and of it locking, swelling, buckling, popping, 
and grinding.  The stated that he took ibuprofen and that he 
uses a walking stick intermittently.  He reported that he had 
been unable to participate in sports since a cervical 
fracture in 1988.  He reported that he was unable to walk 
more than a half mile, unable to stand more than 30 minutes, 
unable to sit for more than 20 minutes, and unable to climb, 
squat, jump, or run.  He further stated that he had 
significant difficulty with stairs and that he had poor 
balance and tripped over things because he did not lift his 
legs very high.  He reported that his knee pain flared with 
cold, wet weather, or with being in air conditioning, but 
that if gets up and walks around for about 20 minutes, the 
knee gets better.  He reported that he did not have any 
additional activity restrictions during flare-ups.  

Upon examination, it was noted that the veteran was well 
developed and well nourished and walked with a significant 
limp, without raising his right leg very far off the floor.  
An examination of the right knee revealed a 23 cm well-healed 
surgical scar on the medial aspect of the knee.  He had no 
crepitus or effusion bilaterally, nor did he have any 
tenderness bilaterally.  He had 2+ deep tendon reflexes and 
had 5/5 motor strength bilaterally at the knees.  Upon range 
of motion testing, he had flexion on the right from 0 to 130 
degrees.  Motion of the left knee was from 0 to 135 degrees.  
The examiner noted that this did not diminish with repetitive 
testing.  There was no incoordination on repetitive testing, 
nor was there excess fatigability on repetitive testing.  The 
examiner reiterated that the veteran reported no additional 
activity restrictions during flare-ups.  He further noted 
that the veteran exhibited no objective displays of pain 
during the examination.  The examiner's impression was that 
the veteran is 28 years status post major surgical repair of 
the right knee, has continuous problems with the right knee 
and probable osteoarthritis in the right knee.  

A March 9, 2004 VA examination report noted that the veteran 
complained of constant right knee pain, which he stated 
limited his ability to stoop, lift anything heavy, or climb 
stairs.  However, he did report that he could do the 
foregoing to a limited extent with pain if he did them 
carefully.  The veteran reported being able to walk about a 
mile before his pain required him to stop and rest.  The 
veteran also reported that his knee was weak and unstable 
leading to a tendency to fall, but that he usually caught 
himself before he hit the ground.  Additionally, he indicated 
that he engaged in only minimal physical activities, but 
acknowledged that this was due more to back problems than to 
his right knee.  

Upon physical examination, it was noted that the veteran 
walked with a slight limp to the right.  The joint displayed 
a 5 inch curvilinear medial scar, which was slightly darker 
than the surrounding skin, flat, and nontender.  There was no 
other swelling, redness, or deformity.  The joint was stated 
to be stable in all planes and demonstrated a range of motion 
from 0 degrees to 130 degrees of flexion with mild crepitus 
noted during some of the extensions.  The examiner stated 
that repeat testing did not change the measurements.  The 
examiner noted that the veteran has X-rays performed in 
November 2002.  Though the report does not appear to be of 
record, the examiner stated that the impression was status 
post fixation of the medial femoral condyle on the right, 
osteoarthritic changes in the patellofemoral compartment on 
the right, and otherwise well-preserved joint spaces.  The 
examiner's diagnosis was status post surgical repair of torn 
ligament of the right knee, with stable condition including 
mild osteoarthritic changes in the patellofemoral 
compartment.  It was noted that the claims folder had been 
reviewed.  

An addendum to the examination report, also dated March 9, 
2004, stated that there was no additional limitation by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  It was also stated that the right knee revealed post-
surgical change with staples in the medial malleolus of the 
femur; minimal lateral compartment chondrocalcinosis; and, 
mild patellofemoral osteoarthritis.  

The veteran asserts that he is entitled to a higher rating 
for his service-connected right knee disability, currently 
rated as 10 percent disabling.  He is currently rated under 
Diagnostic Code (DC) 5299-5257.  In VAOPGCPREC 23-97, the 
General Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under DC 5003 
and DC 5257, and that evaluation of knee disability under 
both of these DC's would not amount to pyramiding under 38 
C.F.R. § 4.14.  (Esteban v. Brown, 6 Vet. App. 259 (1994)).  
However, a separate finding must be based on additional 
disability.  Specifically, for a knee disability rated under 
DC 5257 (not based on limitation of motion) to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98 (August 
14, 1998).   

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.     

The Board finds that the evidence does not show that the 
veteran's right knee disability is productive of moderate or 
severe recurrent subluxation or lateral instability under DC 
5257.  In fact, it was stated in the March 2004 VA 
examination report that the joint was stable in all planes.  
Moreover, there is not objective evidence showing recurrent 
subluxation.  Therefore, the Board finds that a rating in 
excess of 10 percent for the right knee under DC 5257 is not 
warranted.  The Board notes that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).

The Board notes that DC 5010, traumatic arthritis, directs 
that the evaluation be conducted under DC 5003, which states 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  If the limitation of motion of the specific joint 
or joints involved is not compensable under the appropriate 
diagnostic codes, then a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

As stated above, under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003.  Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, 
which address limitation of motion of the knee, a 0 percent 
rating is warranted when flexion is limited to 60 degrees and 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees and extension 
is limited to 10 degrees.  A 20 percent rating is warranted 
when flexion is limited to 30 degrees and extension is 
limited to 15 degrees.  A 30 percent rating is warranted when 
flexion is limited to 15 degrees and extension is limited to 
20 degrees.  In this case, the March 2004 VA examination 
report states that the veteran has mild patellofemoral 
osteoarthritis of the right knee, but upon physical 
examination the veteran's right knee had a range of motion 
from 0 degrees to 130 degrees.  Therefore, the criteria even 
for a noncompensable rating under either DC 5260 or DC 5261 
have not been met.  Nevertheless, DC 5010-5003 does provide a 
compensable rating for arthritis established by x-ray 
findings when there is limited motion that is noncompensable 
under DC's 5260, 5261.  In this case, the veteran does have 
limitation of flexion to 130 degrees.  Therefore, it is 
appropriate to assign a separate 10 percent rating for the 
arthritic involvement with limitation of motion.  38 C.F.R. 
§ 4.59, DC's 5010-5003.

The Board acknowledges the veteran's subjective complaints of 
constant right knee pain, as VA is required to take pain 
symptoms into account to the extent these symptoms are 
supported by adequate pathology, in ratings involving 
limitation of range of motion.  38 C.F.R. §§ 4.40 and 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  However, it was 
stated in the addendum to the March 2004 VA examination 
report that there were no additional limitations by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  Additionally, the March 2004 VA examination report 
noted that the veteran stated that his range of motion was 
unaffected by changes in his pain level repetitive motion, 
or fatigue.  Based on the above, the Board finds that the 
objective evidence does not show that the veteran's right 
knee condition has limitation of motion warranting a rating 
in excess of 10 percent even with consideration of 38 C.F.R. 
§§ 4.40 and 4.45.      

A higher rating is not available under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent disability 
evaluation is granted for cartilage, semilunar, dislocated, 
with frequent episodes of "locking" pain, and effusion into 
the joint.  This is the only rating listed for this 
diagnostic code.  Here, there is no evidence of such a 
condition of the veteran's right knee.  Therefore, 
consideration under this diagnostic code would be 
inappropriate.  

The Board notes that separate, compensable evaluations may be 
warranted for individual scars that are, for example, tender, 
painful, poorly nourished, ulcerated, or that limit the 
function or movement of the body part affected.  See Esteban, 
supra.  The Board notes that the rating criteria for scars 
were changed, effective August 30, 2002.  See 67 Fed. Reg. 
49590- 49599 (July 31, 2002).  Here, the veteran has had 
surgery on his service-connected right knee and it is noted 
in the March 2004 VA examination report that there was a 
right knee 5 inch curvilinear medial scar, which was slightly 
darker than the surrounding skin, flat, and nontender.  There 
is no evidence that this scar is deep or causes limited 
motion, nor is it 144 square inches (929 sq. cm.) or greater.  
Additionally, the scar was not noted to be unstable, painful 
on examination or objective demonstration, or poorly 
nourished with repeated ulceration.  Therefore, a separate 
rating for scarring is not warranted.  38 C.F.R. §§ 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (as in 
effect prior to and from August 30, 2002).


					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a September 2004 letter to the 
veteran informed him that, in order to establish entitlement 
to an increased rating for his service-connected condition, 
the evidence needed to show that the disability had gotten 
worse.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The September 2004 letter, as well as a February 2004 letter, 
informed the veteran that VA's statutory duty to assist 
included developing for all relevant evidence in the custody 
of a federal department or agency, including service medical 
records, VA medical records, or records from the Social 
Security Administration.  The letters further informed him 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency, to include records from 
state or local government, private doctors and hospitals, or 
current or former employers.  Additionally, the September 
2004 letter stated that VA would assist him by providing a 
medical examination or getting a medical opinion if it was 
decided that such was necessary to make a decision on his 
claim.  Finally, an April 2002 letter stated that VA had to 
make reasonable efforts to help him get evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other federal agencies.  That letter 
also stated that VA would assist him by providing a medical 
examination or getting a medical opinion if it was decided 
that such was necessary to make a decision on his claim.  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the September 2004 VCAA notice letter that was 
provided to the appellant did specifically request that he 
send VA any treatment records pertinent to the condition on 
appeal, to include reports or statements form doctors, 
hospitals, laboratories, medical facilities, X-rays, physical 
therapy records, and surgical reports.  Thus, the letter did 
contain the "fourth element," and the Board finds that the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his claim.    

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased rating for old medial collateral ligament 
instability with retained metal staples and bursitis over the 
staples of the right knee is denied.  

A separate 10 percent rating for arthritis of the right knee 
with limited motion is granted, subject to regulations 
governing awards of monetary benefits.


	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


